Case: 22-30173         Document: 00516565333             Page: 1       Date Filed: 12/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                       No. 22-30173
                                     Summary Calendar                                  FILED
                                                                                December 2, 2022
                                                                                  Lyle W. Cayce
   Leroy Johnson,                                                                      Clerk

                                                                     Plaintiff—Appellant,

                                             versus

   Dolgencorp, L.L.C., doing business as Dollar General,

                                                                    Defendant—Appellee.


                      Appeal from the United States District Court
                          for the Middle District of Louisiana
                                USDC No. 3:18-CV-815


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          This case arises from injuries that Plaintiff-Appellant Leroy Johnson
   sustained while exiting his vehicle in a parking lot at a store operated by
   Defendant-Appellee Dolgencorp, L.L.C. d/b/a Dollar General (“Dollar
   General”). Johnson appeals the district court’s grant of summary judgment
   in favor of Dollar General. We affirm for the following reasons.



          *
              This decision is not designated for publication. See 5TH CIR. R. 47.5.
Case: 22-30173       Document: 00516565333          Page: 2    Date Filed: 12/02/2022




                                     No. 22-30173


          On the night of September 26, 2017, Johnson was driving away from a
   Dollar General store parking lot in Donaldsonville, Louisiana, when he
   noticed that his car’s headlights were malfunctioning. He promptly drove
   back into the same parking lot to examine the headlights. Johnson alleges
   that, when he exited his vehicle, his leg “became entrenched in a deeply
   embedded unleveled pothole,” resulting in personal injuries.
          Johnson sued Dollar General on May 23, 2018 in the 23rd Judicial
   District Court of the Parish of Ascension, alleging violations of Louisiana’s
   Merchant Liability Act, La. R.S. 9:2800.6. Dollar General promptly removed
   the case to the United States District Court for the Middle District of
   Louisiana on the basis of diversity. After years of discovery, Dollar General
   and Plaintiff-Appellant filed cross-motions for summary judgment.
   Johnson’s motion was denied for failure to cite evidence in its support. The
   district court granted Dollar General’s motion, holding that no genuine
   disputes of material fact remained as to premises liability or the cause of
   Johnson’s alleged injuries. Johnson timely appealed.
          Johnson contends that the district court erred in granting summary
   judgment in favor of Dollar General because he had presented evidence to
   show that a pothole existed and that Dollar General was on notice of its
   existence. Johnson asserts that he clearly identified the pothole he fell into by
   providing a detailed description of it at his deposition. He also points to the
   testimony of three Dollar General employees who described the deteriorating
   condition of the parking lot prior to Johnson’s accident. Johnson finally
   contends that his situation is distinguishable from the cases relied on by the
   district court.




                                          2
Case: 22-30173           Document: 00516565333             Page: 3      Date Filed: 12/02/2022




                                           No. 22-30173


           “We review a grant of summary judgment de novo, applying the same
   legal standards as the district court.” 1 Summary judgment is proper “if the
   movant shows that there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” 2 “We view the evidence
   in the light most favorable to the nonmovant and draw all reasonable
   inferences in that party’s favor.” 3 We apply Louisiana law, which the parties
   agree provides the substantive rule of decision in this diversity case.
           Under the Louisiana Merchant Liability Act, a plaintiff must prove
   that: (1) the condition presented an unreasonable risk of harm and that risk
   of harm was reasonably foreseeable; (2) the merchant either created or had
   actual or constructive notice of the condition that caused the damage prior to
   the occurrence; and (3) the merchant failed to exercise reasonable care. 4 As
   a threshold matter, a plaintiff “must come forward with positive evidence
   showing that the damage-causing condition existed for some period of time,
   and that such time was sufficient to place the merchant defendant on notice
   of its existence.” 5 Here, despite being given many opportunities to do so,
   Johnson did not meet this burden.
           As a preliminary matter, Johnson has been unable to identify the
   defect that allegedly caused his injuries. For example, when asked whether
   he could describe the precise location where he fell, Johnson testified “[n]o.


           1
           Tex. Ent. Ass’n, Inc. v. Hegar, 10 F.4th 495, 504 (5th Cir. 2021) (quoting Certain
   Underwriters at Llyod’s, London v. Axon Pressure Prods. Inc., 951 F.3d 248, 255 (5th Cir.
   2020)).
           2
               Fed. R. Civ. P. 56(a).
           3
               King v. U.S. Bank, N.A., 853 F. App’x 971, 973 (5th Cir. 2021).
           4
               La. R.S. 9:2800.6.
           5
               White v. Wal-Mart Stores, Inc., 97-0393, p. 1 (La. 01/09/97); 699 So.2d 1081,
   1082.




                                                  3
Case: 22-30173          Document: 00516565333               Page: 4   Date Filed: 12/02/2022




                                           No. 22-30173


   I’d be guessing because I really don’t know exactly what hole it was or
   whatever, but I knew what area I was in.” Johnson could only describe the
   area in question as a “cracked hole,” and could not ascertain how much
   difference in elevation existed between the bottom of the hole and the surface
   of the parking lot. Three Dollar General employees testified that there was a
   single known pothole near the entrance of the lot, but Johnson denied that
   this particular pothole caused his fall. 6
           Johnson contends that his case is distinguishable from the cases relied
   on by the district court because he “identifies that he fell into a pothole, not
   merely ‘something.’” Johnson asserts that—unlike the plaintiff in Ton v.
   Albertson’s LLC 7—he “immediately knew that he tripped in a hole” and
   “never had moment of uncertainty as to what exactly caused his fall.”
   Johnson further asserts that his case is distinguishable from Hotard v. Sam’s
   E., Inc. 8 because he “not only identifies that he fell into a pothole . . . but also
   identifies the location of the pothole.” Johnson contends that he was unable
   to document the defect because “defendant repaved the entire parking lot
   due to its hazardous condition.”
           We are unpersuaded by these arguments. The Louisiana Merchant
   Liability act requires a plaintiff to affirmatively identify the damage-causing
   condition, which Johnson has failed to do. Johnson has not adduced any
   photographic evidence or expert testimony to identify the pothole he
   allegedly fell into. His deposition testimony demonstrates uncertainty as to
   the characteristics of the alleged pothole. The Dollar General employees’



           6
          During his deposition, Johnson testified that he was aware of this pothole but fell
   somewhere “three or four car lengths from the entrance.”
           7
               (La. App. 2 Cir. 11/18/15); 182 So.3d 246.
           8
               2021 WL 2700381 (M.D. La. Jun. 30, 2021)




                                                 4
Case: 22-30173         Document: 00516565333               Page: 5      Date Filed: 12/02/2022




                                          No. 22-30173


   testimony corroborates the overall deteriorating condition of the parking lot,
   but that alone is insufficient under La R.S. 9:2800.6. We recently held in
   Buchanan v. Wal-Mart Stores, Inc. that “[i]t is common for the surfaces of
   streets, sidewalks, and parking lots to be irregular,” and that something more
   is required by La R.S. 9:2800.6. 9
           The district court correctly concluded that “[w]ithout any additional
   evidence establishing the alleged pothole at issue, the Court is left only with
   Plaintiff’s speculation.” We have held that “‘[m]ere speculation or
   suggestion’ is not sufficient to meet this burden, and courts will not infer
   constructive notice for the purposes of summary judgment where the
   plaintiff's allegations are ‘no more likely than any other potential
   scenario.’” 10
           No genuine disputes of material fact exist regarding a defect on Dollar
   General’s premises, so the district court did not err in granting summary
   judgment for Dollar General. The district court’s grant of summary
   judgment is therefore AFFIRMED.




           9
            834 F. App’x 58, 63 (5th Cir. 2020) (quoting Reed v. Wal-Mart Stores, Inc., (La.
   3/4/98); 708 So. 2d 362, 365-66).
           10
             Bagley v. Albertsons, Inc., 492 F.3d 328, 331 (5th Cir. 2017) (quoting Allen v. Wal–
   Mart Stores, Inc., (La. App. 2 Cir. 6/25/03); 850 So.2d 895, 898–99)).




                                                 5